Citation Nr: 0618695	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Hartford, Connecticut


THE ISSUE

Propriety of severance of service connection for 
schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to October 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
severed service connection for schizoaffective disorder.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for further evidentiary 
development.


REMAND

In a July 2001 rating decision the RO granted service 
connection for schizoaffective disorder based on the 
presumptive provisions applicable for a psychotic disorder 
that became manifest within one year after discharge.  See 
38 C.F.R. § 3.309(a).  In July 2003 the RO severed service 
connection on the grounds that it was clearly and 
unmistakably erroneous to deem schizoaffective disorder a 
psychotic disorder and to apply the presumption for psychosis 
in this case.  The veteran was initially treated for his 
psychiatric symptoms in August 1995 with a diagnosis of 
adjustment disorder with depressive mood and dysthymia; 
symptoms of a psychosis were first documented in March 1996.

Service connection will be severed only where evidence 
establishes that the grant of service connection was clearly 
and unmistakable erroneous, and the burden of proof is on VA 
to show that the decision was clearly and unmistakably 
erroneous.  See Daniels v. Gober, 10 Vet. App. 474 (1997); 
38 C.F.R. § 3.105(a) and (d).  A grant of service connection 
will be found to be clearly and unmistakably erroneous only 
if the evidence shows that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
the pertinent statutory or regulatory provisions were 
incorrectly applied.  The error must be undebatable and of 
the type that, had it not been made, would have manifestly 
changed the outcome of the case.  Damrel v. Brown, 6 Vet. 
App. 242 (1994).  The determination regarding severance must 
be based on all the relevant evidence, and is not limited to 
evidence of record at the time the decision was rendered.  
See Venturella v. Gober, 10 Vet. App. 340 (1997).

Although the adjudicator indicated in the July 2001 decision 
that service connection was being granted based on the 
presumptive provisions applicable to a psychosis, the service 
medical records show that the veteran received counseling for 
depression diagnosed as "bereavement" in December 1993.  A 
VA examiner in May 2001 provided the opinion that the 
veteran's psychiatric illness became manifest as depression 
prior to entering service, in that he reported an attempted 
suicide at the age of 14.  The examiner also found, however, 
that the veteran's report of behavioral and disciplinary 
problems during service represented the aggravation of his 
psychiatric illness.  

That opinion was, however, dependent on verification of the 
veteran having actually had the behavioral and disciplinary 
problems that he had reported, including multiple Article 
15s, written reprimands, and having to go through basic 
training twice.  If the veteran's report is corroborated by 
his service records, the May 2001 medical opinion supports 
the grant of service connection based on service incurrence 
(due to the lack of evidence showing that it clearly and 
unmistakably pre-existed service) or aggravation.  His 
discharge certificate indicates that he was separated from 
service early due to unsatisfactory performance.  The Board 
finds that further evidentiary development is warranted.  

Accordingly, the case is remanded for the following actions:

1.  Obtain the veteran's complete service 
personnel and administrative records.  

2.  Obtain the veteran's complete clinical 
records, including all psychiatric 
treatment records, from the medical 
facility at Loring Air Force Base in 
Maine.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

